     Case 2:16-cv-09298 Document 74 Filed 12/13/18 Page 1 of 2 PageID #: 501



                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON
STEVEN W. COMPTON,

             Plaintiff,

v.                                      Civil Action No. 2:16-cv-09298

SGT. TRAVIS BERRY, individually
and in his official capacity;
TROOPER JOSEPH M. COMER,
individually and in his official
capacity; and TROOPER BRADLEY
LOWE, individually and in his
official capacity,

             Defendants.




                                JUDGMENT ORDER



             In accordance with the jury verdict rendered in the

above-styled action on December 13, 2018, it is ORDERED and

ADJUDGED that the plaintiff, Steven W. Compton, take nothing

against the three state trooper defendants in this action – Sgt.

Travis Berry, Trooper (now Corporal) Joseph M. Comer, and

Trooper (now Corporal) Bradley Lowe -- and that judgment be, and

it hereby is, entered in favor of those three defendants and

against the plaintiff.


             It is further ORDERED that this action be, and it

hereby is, stricken from the docket.
  Case 2:16-cv-09298 Document 74 Filed 12/13/18 Page 2 of 2 PageID #: 502



           The Clerk is directed to forward copies of this

judgment order to all counsel of record and any unrepresented

parties.


                                  DATED:    December 13, 2018
